DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Clams 1-5, 9-11, and 16-18 are currently pending.  Claims 2-5, 11, and 18 are withdrawn as being directed to a non-elected invention and/or species.  See p. 13 of the response filed on 6/29/2020; p. 2 and 6 of the OA dated 7/14/2020; p. 3 of the OA dated 11/10/2021; and p. 2 of the OA dated 4/4/2022.  Claims 1, 9, 10, 16, and 17 are currently pending and under examination.  
Response to Arguments
Applicant's arguments filed 6/29/2022 (p. 8-11), with respect to the 35 USC 103 rejection of record of claims 1, 9, 10, 16, and 17 as being unpatentable over Bentrem in view of Zhong and Lai (see p. 9-15 of the OA dated 4/4/2022) have been fully considered but they are not persuasive.
The Applicant argues the following:

    PNG
    media_image1.png
    173
    989
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    999
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    982
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    255
    1022
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    1006
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    169
    997
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    342
    1011
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    218
    1011
    media_image8.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the rejection also cites the teachings of Lai to provide further evidence that GW-5638/GW-7604 are expected to possess similar bioavailabilities as tamoxifen/4-OHT, respectively.  See p. 14 of the OA dated 4/4/2022. Specifically, Lai teaches that potent ER- degrader GW 7604 is produced inefficiently from GW 5638 in human liver microsomes which leads to poor oral availability of GW-7604.  
As noted by the Applicant above and in the original rejection (p. 12-13), Zhong teaches that boronic prodrug ZB497 possesses far superior bioavailability when compared against tamoxifen or 4-OHT. Zhong additionally teaches that the poor bioavailability of 4-OHT appears to be attributed in large part, if not entirely, to the free –OH group of 4-OHT, which is subject to O-glucuronidation reactions, resulting in rapid first pass clearance of 4-OHT (see background section on p. 1 to the first paragraph of p. 2).  GW 7604 also possesses the same free –OH group as 4-OHT, wherein the -OH group is replaced by a boronic acid group in ZB497. Therefore, when the teachings of Bentrem, Zhong, and Lai are considered, the skilled artisan would have a reasonable expectation of success of applying the teachings of Zhong to the compounds disclosed in Bentrem and further discussed in Lai to predictably produce a more bioavailable prodrug and arrive at the claimed compound of formula (IV).  Also see MPEP 2143.
The Applicant further argues:

    PNG
    media_image9.png
    172
    985
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    261
    986
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    268
    1022
    media_image11.png
    Greyscale

	Messner corresponds to “Exhibit A” on p. 6-46 of the response and Previtali corresponds to “Exhibit B” p. 47-53 of the response.  This argument has been fully considered but is not persuasive. Regarding Exhibit A, Messner discusses prodrug ZB497 of Lai on p. 19 in Table 7 and in section 2.6.1 on p. 18.  Messner reiterates the ZB497 has better oral availability as compared to 4-OHT and even teaches that the same strategy has been applied to endoxifen to produce prodrug ZB483 (also in Table 7).  When the -OH group of endoxifen was replaced by a boronic acid group, the oral bioavailability predictably increased.  Therefore, the discussion in Messner which is specifically directed toward tamoxifen and endoxifen boronic acid prodrugs, appears to provide further evidence that the same strategy as applied in Zhong can also be predictably applied to other endoxifen or tamoxifen derivatives to produce bioavailable prodrugs with a reasonable expectation of success.  The specific teachings regarding tamoxifen/endoxifen are given more weight than the general paragraph cited by the Applicant in the response, which appears to correspond to the Previtali reference (reference 202 of Messner / instant “Exhibit B”).  Previtali only appears to be directed toward boronic acid prodrugs of methotrexate and aminopterin, which are not similar in structure to tamoxifen/endoxifen.  See Table 7 in Messner and Fig. 1 of Previtali. Also see MPEP 2145.
	The Applicant further argues:

    PNG
    media_image12.png
    219
    1015
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    292
    1002
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    128
    1025
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    274
    1001
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    86
    1003
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    207
    1007
    media_image17.png
    Greyscale

This argument has been fully considered but is not found to be persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, the rejection is based on the combination of Bentrem, Zhong, and Lai.  The rejection does not rely on Lai to provide motivation to specifically replace the -OH group of GW-7604 with the claimed boronic acid group.  Bentrem teaches the compounds GW-5638 and GW-7604 and Lai is used to show that GW-7604 is ready for improvement to increase its bioavailability.  Zhong is used to teach that the bioavailability of analogous tamoxifen prodrugs can be improved by replacing the -OH with a boronic acid group and that the poor bioavailability of 4-OHT is associated specifically with said -OH group.  Therefore, when the teachings of Bentrem, Zhong, and Lai are considered, the skilled artisan would have a reasonable expectation of success of applying the teachings of Zhong to the compounds disclosed in Bentrem and further discussed in Lai to predictably produce a more bioavailable prodrug and arrive at the claimed compound of formula (IV).  Also see MPEP 2143 and original rejection on p. 9-15 of the OA dated 4/4/2022.
Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 9-15 of the OA dated 4/4/2022.

Claims 1, 9, 10, 16, and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Bentrem (“Molecular Mechanism of Action at Estrogen Receptor a of a New Clinically Relevant Antiestrogen (GW7604) Related to Tamoxifen” Endocrinology, 2001, 142, p. 838-846, of record) in view of Zhong (“Boronic prodrug of 4-hydroxytamoxifen is more efficacious than tamoxifen with enhanced bioavailability independent of CYP2D6 status” BMC Cancer, 2015, 15:625, p. 1-9, of record), and Lai (“Identification of GDC-0810 (ARN-810), an Orally Bioavailable Selective Estrogen Receptor Degrader (SERD) that Demonstrates Robust Activity in Tamoxifen-Resistant Breast Cancer Xenografts” J. Med. Chem. 2015, 58, p. 4888-4904, of record). 
Applicant Claims
	Applicant claims a compound of formula (IV) or (V) (see below, wherein formula (IV) is interpreted to cover both E/Z orientations of the double bond):

    PNG
    media_image18.png
    291
    624
    media_image18.png
    Greyscale
  and 
    PNG
    media_image19.png
    307
    620
    media_image19.png
    Greyscale
 wherein the following species is under examination: 
    PNG
    media_image20.png
    264
    382
    media_image20.png
    Greyscale
(see p. 13 of the response filed on 6/29/2020 and p. 2 and 6 of the OA dated 7/14/2020).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Bentrem (see whole document) discloses the following compounds (see fig. 1 on p. 839): 
    PNG
    media_image21.png
    270
    337
    media_image21.png
    Greyscale
.  Tamoxifen is an antagonist to estradiol (E2) in estrogen receptor (ER)-positive breast tumors, 4-hydroxytamoxifen (4-OHT) is the active metabolite of tamoxifen, GW 5638 is a tamoxifen prodrug derivative, and GW 7604 is the presumed metabolite of GW 5638 (see abstract and introduction on p. 838-840).  Bentrem teaches that though tamoxifen is the endocrine treatment of choice for all stages of ER positive breast cancer, that tamoxifen also possesses some estrogen-like effects in the uterus that cause a modest increase in the risk of endometrial cancer.  In contrast, GW 5638 is a potent tamoxifen derivative that shows no uterotrophic activity in rats, thus making GW 5638 an attractive substitute for tamoxifen (see abstract and discussion section).  
Compounds GW 5638 and GW 7604 anticipate the instantly claimed genuses of claims 1, 9, 10, 16, and 17 wherein in instant formulae (IV) and (V), R1 and R2 are H and instant R3 is either H (GW 5638) or OH (GW 7604).  With particular regard to the species under examination (SERD 5), GW 5638 and GW 7604 differ from SERD 5 in that the boronic acid group of the instantly claimed species (-B(OH)2 at R3 of the compounds of instant formulae (IV) and (V) of the genus) is replaced by an H or OH group.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Bentrem does not teach or suggest replacing the H or OH group at R3 of the instantly claimed compounds with a boronic acid group.  This deficiency is cured through the teachings of Zhong and Lai.  Zhong (see whole document) teaches a boronic prodrug of 4-hydroxytamoxifen (4-OHT) which has increased oral bioavailability as compared to 4-OHT.  With particular regard to claims 1, 9, 10, 16, and 17, Zhong teaches the following prodrug ZB497, which is hydrolyzed to form boronic acid intermediate B415 (the predominant form of the drug in vivo and in vitro-see first col. on p. 8), which is then oxidized to tamoxifen metabolite 4-OHT (see fig. 2 on p. 4 and discussion thereof in “metabolism and pharmacokinetics of ZB497” on p. 3-6):

    PNG
    media_image22.png
    92
    494
    media_image22.png
    Greyscale
. Zhong teaches that replacing the –OH group of 4-OHT with a boronic acid group provides a   boronic prodrug which has far superior bioavailability as compared to tamoxifen or 4-OHT.  Further the boronic acid prodrug further possesses the unique advantage in that it can reach a therapeutically effective concentration of 4-OHT at a fraction of the dose that would be required if tamoxifen or 4-OHT is administered (see abstract on p. 1 and discussion and conclusions section on p. 7-8, which refer to the figures and tables in the results section on p. 3-7). Additionally, Zhong teaches that cytochrome P450 enzyme CYP2D6 is required to convert tamoxifen to 4-OHT (and endoxifen, another active metabolite) which can be inefficient due to CYP2D6 polymorphism (see background section on p. 1-2), but that this issue is also obviated through the use of the boronic acid prodrug, wherein the carbon-boron bond can be cleaved to the active 4-OHT metabolite in the presence of reactive oxygen species, such as hydrogen peroxide, found within tumor cells (see discussion section on p. 7-8).  Therefore Zhong teaches a multitude of benefits that are achieved by replacing the –OH group of 4-OHT with a boronic acid group, resulting in a prodrug having far superior bioavailability than that of 4-OHT.  
	Zhong does not explicitly teach that other derivatives of tamoxifen, such as GW 5638 and GW 7604, can be improved using the same method.  However, Zhong teaches that the poor bioavailability of 4-OHT appears to be attributed in large part, if not entirely, to the free –OH group of 4-OHT, which is subject to O-glucuronidation reactions, resulting in rapid first pass clearance of 4-OHT (see background section on p. 1 to the first paragraph of p. 2).  Therefore, as GW 7604 also possesses the same free –OH group, then it would be reasonable for the skilled artisan to assume that the bioavailability of GW 7604 could be improved in the same manner as that of 4-OHT by replacing the –OH group with a boronic acid group.  Further, Zhong teaches that the need for the CYP2D6 enzyme to catalyze the hydroxylation of tamoxifen can also be obviated by introducing an easily oxidizable group (boronic acid) into the molecule which can be oxidized using reactive oxygen species found in the tumors themselves.  As the same type of hydroxylation reaction would also be required to hydroxylate GW 5638 to produce the active metabolite GW 7604, then it is also reasonable to assume that any issues related to this hydroxylation would also be overcome using the strategy of Zhong.
	Lai (see whole document) is then cited to provide further evidence that the issues highlighted in Zhong above with respect to tamoxifen and 4-OHT are also concerns with respect to tamoxifen derivatives GW 5638 and GW 7604.  In particular see compounds 4 (GW 5638) and 5 (GW 7604) of Lai (figure 1 on p. 4889, and discussion thereof in introduction section on p. 4888-4889 and results and discussion section on p. 4892-4897).  Lai teaches that potent ER- degrader GW 7604 (see Table 1 on p. 4892 and Table 8 on p. 4895 and discussions thereof) is produced inefficiently from GW 5638 in human liver microsomes (see Table 2 on p. 4892 and discussion thereof) which leads to poor oral availability of GW-7604 (see first paragraph of second column on p. 4893).
	Therefore the combination of Zhong and Lai provide ample motivation to replace the –H or –OH group of compounds GW 5638 and GW 7640 of Bentrem with the  boronic acid group of Zhong in order to predictably provide a better bioavailable derivative of a highly potent ER- degrader, particularly as the teachings of Zhong indicate that the instant species would also possess the additional benefit that it could reach a therapeutically effective concentration of the active metabolite at a fraction of the dose that would be required if tamoxifen or 4-OHT is administered.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bentrem, Zhong, and Lai to arrive at the instantly claimed species with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to replace the the –H or –OH group of compounds GW 5638 and GW 7640 of Bentrem with a boronic acid group, as taught by Zhong, in order to predictably provide a highly potent ER- degrader which is superior to tamoxifen, both in terms of oral bioavailability and detrimental side effects, as it is known from Lai that compounds GW 5638 and GW 7640 possess the same bioavailability issues as tamoxifen and 4-OHT which are overcome using the boronic acid prodrug strategy of Zhong.  Also see MPEP 2143 B.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622